DETAILED ACTION
This is the second Office Action regarding application number 17/046,146, filed on 10/08/2020, which is a 371 of PCT/AU2019/050326, filed on 04/11/2019, and which claims foreign priority to AU 2018901191, filed on 04/11/2018.
This action is in response to the Applicant’s Response received 10/10/2022.

Status of Claims
Claims 12, 13, and 16-32 are currently pending.
Claims 1-11, 14, and 15 are cancelled.
Claim 32 is new.
Claims 12, 13, 16-31 are amended.
Claims 16 and 22-31 are withdrawn.
Claims 12, 13, 17-21 and 32 are examined below.
The rejection of claims 12-15 and 17-21 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 12-15 and 17-21 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth a new ground of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 10/10/2022 have been carefully considered but they are moot in light of the Office’s new ground of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over RUBIN (US 2007/0272295 A1) in view of LEHMANN (US 2018/0191296 A1) and VAN DOORN (US 6,082,353).
Regarding claim 12, RUBIN teaches a heat exchanger for a solar photovoltaic panel comprising 
backing plate (body 12) comprising U-channeling depressed in an upper surface thereof (the examiner interprets the surface with the U-shaped channels as the upper surface, i.e., simply a reversed orientation, Fig. 1); and 
the U-channeling configured to carry fluid (fluid, such as air, may move around the areas of the body); 
wherein the heat exchanger is configured to be positioned in thermal contact with a solar panel (Fig. 7 illustrates a configuration where the body is in thermal contact with a solar panel), 
the backing plate and solar photovoltaic panel to facilitate heat exchange between the solar panel (the body exchanges heat with the solar panel).

    PNG
    media_image1.png
    876
    433
    media_image1.png
    Greyscale

RUBIN does not disclose expressly flexible tubing positioned with the U-channeling, that the flexible tubing facilitates heat exchange, that the U-channeling is configured to provide contact surface area between the surface of the U-channeling and the surface of the flexible tubing, or the flexible tubing configured to expend within the U-channelling when pressurized to increase the contact surface area between the U-channelling and the flexible tubing.
LEHMANN teaches a heat exchanger for a solar photovoltaic panel, with flexible pipe 10 use for conducting heat within U-channels (para. 33), wherein the U-channeling is configured to provide contact surface area between the surface of the U-channeling and the surface of the flexible tubing (LEHMAN teaches that the pipes 10 absorb the heat through the surface contact with the cooling module 5), and the flexible tubing configured to be pressurized to expand the flexible tubing within the U-channeling to increase the contact surface area (the examiner interprets this limitation as intended use; all flexible pipes can be capable of pressurization to some degree, and flexible materials as a general principal have elasticity including in a radial direction that would allow for the claimed principal of operation).

    PNG
    media_image2.png
    271
    553
    media_image2.png
    Greyscale

VAN DOORN teaches the expansion of a deformable tube within a solar heat collector, and the mechanical pressurization of the deformable tube to deform it outwardly into intimate contact with the panel such as to maximize the heat transfer therebetween (abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify RUBIN and incorporate the flexible pipe within U-channels as taught by LEHMANN because these pipes are very inexpensive and are already optimized for conducting heat (LEHMANN, para. 33).
Skilled artisans would have found it obvious to modify RUBIN and positively pressurize and deform the flexible tubing outwardly into intimate contact with the panel as taught by VAN DOORN such as to maximize the heat transfer therebetween.

Regarding claim 13, the combination of RUBIN, LEHMANN, and VAN DOORN teaches or would have suggested the heat exchanger according to claim 12 wherein the flexible tubing is arranged to carry fluid around the plate in a continuous path, the flexible tubing having a tubing inlet for receiving fluid into the heat exchanger and an outlet for passing fluid out of the heat exchanger, the heat exchanger configured to facilitate heat exchange between the fluid and the solar panel (LEHMANN teaches that the arrangement claimed with loops 11 and connections 15 is useful for proper heat conduction, paras. 31-32).

    PNG
    media_image3.png
    283
    508
    media_image3.png
    Greyscale


Regarding claim 17, the combination of RUBIN, LEHMANN, and VAN DOORN teaches or would have suggested the heat exchanger according to claim 12 further comprising a rear panel, the rear panel being positioned behind the rear panel, the rear panel having a reflective surface to reflect heat from the backing plate (the main support 130 is a length of square tubing, and is interpreted to provide for both reflection and absorption of heat, since RUBIN describes it as also acting to dissipate heat, para. 97).

Regarding claim 18, the combination of RUBIN, LEHMANN, and VAN DOORN teaches or would have suggested the heat exchanger according to claim 17, wherein the rear panel reflect heat from the backing plate at lower temperatures but acts as a heat sink in higher temperatures (the examiner interprets this limitation as intended use, and finds that the metal square tubing is capable of both reflecting and exchanging/transferring heat generated by the solar panel).

Regarding claim 19, the combination of RUBIN, LEHMANN, and VAN DOORN teaches or would have suggested the heat exchanger according to claim 12 wherein the heat exchanger is divided into a plurality of heat cells, the heat cells being defined by insulation positioned between the backing plate and the rear panel, the insulation being configured to limit airflow along the length of the heat exchanger (LEHMANN describes the usefulness of rear convex panels 19 and insulation between the backing plate and the rear panel, with the insulation configured to limit airflow around the heat exchanging components).

Regarding claim 20, the combination of RUBIN, LEHMANN, and VAN DOORN teaches or would have suggested the heat exchanger according to claim 12 wherein the heat exchanger is maintained in thermal contact with the solar photovoltaic panel by at least one rearward affixation bar (convex plates 19) affixing the heat exchanger to the solar panel, the rearward affixation bar being configured to engage with the solar photovoltaic panel, the rearward affixation bar being sprung to drive the heat exchanger into contact with the solar panel (the convex plates 19 overlap, clamp, and compress to fasten the cooling modules to the photovoltaic module, LEHMANN, Fig. 4). It would be obvious to use this fastening method as LEHMANN recognizes advantages of improving stability (para. 40).

    PNG
    media_image4.png
    228
    531
    media_image4.png
    Greyscale


Regarding claim 21, the combination of RUBIN, LEHMANN, and VAN DOORN teaches or would have suggested the heat exchange unit for a solar photovoltaic panel comprising: a heat exchanger according to claim 12; a frame to contain the heat exchanger (LEHMANN teaches a frame so that the entire unit can be fastened to another surface and also to provide room for electrical connections, para. 27). 


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over RUBIN (US 2007/0272295 A1) in view of LEHMANN (US 2018/0191296 A1) and VAN DOORN (US 6,082,353) as applied to claim 12 above, and further in view of PRICE (WO 2016/065045 A1).
Regarding claim 32, the combination of RUBIN, LEHMANN, and VAN DOORN teaches or would have suggested the heat exchanger according to claim 12, but does not disclose expressly that the flexible tubing is silicon tubing.
PRICE describes a flexible, pressurizable tubing for a solar heat exchanger panel that may be made of silicone tubing (para. 159).
Skilled artisans would have found it obvious to modify RUBIN and employ a flexible tubing made of silicone as taught by PRICE because this material is a known option suitable for the intended use of transporting a fluid heat medium and capable of elastic deformation when pressurized (e.g. burst resistant to freeze-thaw) and this advantage would likewise apply if pressurized by any other means.

Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721